Citation Nr: 0324789	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a cardiac 
disability as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for PTSD.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO rating decision, and has been 
advanced on the docket on the veteran's motion. 38 U.S.C.A. § 
7101(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2003).  The 
claims concerning bilateral hearing loss and PTSD are 
discussed in the decision section, while the claim concerning 
a cardiac disability is discussed in the remand section.


FINDINGS OF FACT

1.  By an October 1996 rating decision, the RO denied service 
connection for bilateral hearing loss; the veteran did not 
appeal that rating decision.

2.  Evidence received since the October 1996 rating decision 
is new, is not cumulative, and is so significant that it must 
be considered.

3.  The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to his noise exposure 
during service.

4.  The veteran's PTSD is manifested by flashbacks about 
combat, anxiety in crowds, and a Global Assessment of 
Functioning (GAF) score of 50; he has continues to live with 
his wife, maintains relationships with his children, and 
appears oriented and cooperative on examination.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.160, 20.200, 
20.302, 20.1103 (2003).

2.  New and material evidence has been presented to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2003); VAOPGPREC 12-99 (October 18, 1999).

4.  The criteria for a 50 percent, and no greater, rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss

The veteran essentially contends that his exposure to noise 
during battle in World War II has resulted in current 
bilateral hearing loss.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

By a October 1996 rating decision, the RO denied service 
connection for bilateral hearing loss, concluding that there 
was no evidence that this condition was either incurred in or 
caused by service.  The veteran was provided notice of that 
rating decision in October 1996 together with his rights 
regarding the appeal of an adverse decision.  However, he did 
not file a notice of disagreement with that rating decision 
and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103 
(2003).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to October 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence obtained in connection with the veteran's 
attempt to reopen includes an August 2001 memorandum in which 
a private physician noted that the veteran had decreased 
auditory acuity secondary to noise and artillery.  This 
evidence had not been considered previously and obviously is 
so significant that it must be reviewed in connection with 
the current claim.  The veteran has therefore presented new 
and material evidence regarding the previously denied claim 
of service connection for bilateral hearing loss.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

In this case, the evidence is in equipoise as to the claim 
for service connection for bilateral hearing loss.  Service 
medical records show no findings, treatment, or diagnosis 
related to acoustic trauma or hearing loss complaints.  

The veteran underwent a VA audiology examination in September 
1996.  He reported decreased hearing for a number of years, 
but said it had become more severe in the prior five years.  
He said that while on active duty in World War II, he was 
exposed to artillery bombs, mortar, and machine guns.  He 
believed that his hearing began to decrease at this time.  He 
denied having undergone previous medical treatment or surgery 
involving his ears.  He provided a copy of a private 
audiogram conducted in 1993, which suggested mild to 
moderately severe sensorineural hearing loss.  At the present 
examination, the auditory thresholds in the 2000, 3000, and 
4000 frequencies were all 40 dB or greater.  

As noted above, in an August 2001 memorandum, a private 
physician concluded that the veteran had decreased auditory 
acuity secondary to noise and artillery.  

The veteran underwent another VA audiology examination in May 
2002.  He repeated the same history as reported in 1996, but 
said that his hearing had worsened since that time.  He did 
report that he had worked on a farm since his discharge from 
the military.  At this examination, the auditory thresholds 
in the 1000, 2000, 3000, and 4000 frequencies were all 40 dB 
or greater.  

At his February 2003 Board videoconference hearing, the 
veteran testified that he first had problems with his hearing 
approximately twelve years before, and said that he was 
currently using a hearing aid.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304 (2003).  

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (October 18, 1999).  According to 
the opinion, which the Board is bound to follow, the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include a consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

In this case, the veteran's "Enlisted Record and Report of 
Separation" and "Separation Qualification Record" reflect 
that he served as a scout with an infantry division in the 
Pacific Theater during World War II, and that he lived in 
foxholes in continuous combat operations under small arm, 
artillery, and mortar fire.  The veteran received, in part, a 
Combat Infantry Badge, and an Asiatic Pacific Theater Ribbon 
with two Bronze Battle Stars.  These documents provide 
sufficient evidence that the veteran engaged in combat with 
the enemy.  

This engagement having been established, the Board finds that 
the veteran's hearing loss is consistent with the 
circumstances, conditions and the hardships of such service.  
A private physician has opined that the veteran's hearing 
loss was the result of his exposure to artillery.  While no 
VA physician has specifically reached the same conclusion, 
the Board must resolve this doubt in the veteran's favor in 
weighing the evidence of record.  Therefore, service 
connection for bilateral sensorineural hearing loss is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002).

II.  PTSD

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2003).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126 (2003).  Age may 
not be considered as a factor in evaluating a service-
connected disability.  38 C.F.R. § 4.19 (2003).  
 
Under the rating schedule, a 30 percent rating is warranted 
for PTSD which is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

The pertinent medical evidence in this case includes an 
August 2001 memorandum from a private physician who noted 
that the veteran had a longstanding nervous and general 
anxiety disorder which dated back to service.  The veteran's 
prognosis was deemed to be "poor," although it was not 
clear whether this was due solely to his psychiatric symptoms 
or due to other conditions (including hearing loss and a 
cardiac disability).

At a November 2001 VA PTSD examination, the veteran said he 
had flashbacks about his combat experiences, and that the 
September 11th attacks greatly upset him and increased his 
worries.  He said that he lived with his wife of fifty years 
and had four children.  He denied any alcohol abuse, illicit 
drug usage, or legal problems.  On examination, he was very 
pleasant and cooperative, and was casually dressed.  Mood was 
okay, affect was constricted, and speech was regular in rate 
and rhythm.  Remote memory was fair and recent memory was 
impaired.  There were no auditory or visual hallucinations, 
illusions, suicidal or homicidal ideation, delusions, 
obsessions, compulsions, loosening of association, flight of 
ideas, tangentiality, circumstantiality, or thought blocking.  
He was oriented to time, place, and person, and judgment and 
insight were fair.  His PTSD was deemed to be chronic, 
severe, and worsening, and his Global Assessment of 
Functioning (GAF) score was noted to be 50. 

At his February 2003 videoconference hearing, the veteran 
testified that he was unable to work and did not sleep as 
well as he ought to.  He complained of occasional flashbacks.  
He said he took Prozac and sleeping pills.  He said his 
nerves would "go berserk" when in a crowd.  He said he 
sought treatment for his symptoms at a VA clinic at least 
every six months.  He said he got along pretty well with his 
family, and that he communicated well with his children.  He 
said that he had been previously employed as a farmer, and 
that he still did gardening.  He testified that he had 
retired at age 62 and was receiving Social Security 
retirement benefits.  

In this case, the veteran has reported having flashbacks 
about his combat experiences, and has described having 
anxiety in crowds.  He also been assigned a GAF score of 50 
by a VA examiner, who also described the veteran's PTSD as 
severe.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV), a GAF score of 
41-50 reflects "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
While the veteran clearly is able to function to a greater 
degree than suggested by the GAF score criteria (he has 
denied suicidal ideation and any problems with the law), his 
psychiatric symptoms clearly result in impairment of short- 
and long-term memory, as well as mood disturbances.  Thus, 
the Board finds that the veteran is entitled to a 50 percent 
rating for PTSD under Diagnostic Code 9411.

However, the veteran is not entitled to a rating in excess of 
50 percent under the rating criteria.  He continues to live 
with his wife of many years, enjoys gardening, and apparently 
still maintains relationships with his four children, thereby 
indicating his ability to establish and maintain effective 
relationships.  At his most recent VA examination, he 
appeared very pleasant, cooperative, and oriented.  There is 
no objective medical evidence of the obsessional rituals, 
illogical speech, near-continuous panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene, which would warrant a 70 percent rating under 
Diagnostic Code 9411.  Nor is there an indication of total 
occupational and social impairment that would warrant 
application of a 100 percent schedular evaluation.  
Therefore, a 50 percent rating, and no greater, is warranted 
for PTSD.  


III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

A detailed discussion of the VCAA is unnecessary concerning 
the claim for service connection for bilateral hearing loss 
(because any potential failure of VA in fulfilling its duties 
to notify and assist the veteran is essentially harmless 
error due to the full grant of service connection). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the claim for an increased 
rating for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for an increased rating did not require a 
specific form, so there is no issue as to provision of a form 
or instructions for applying for this benefit.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).

VA must provide the veteran (and any representative) notice 
of required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was sent a notice of a rating decision in July 2002 
and a statement of the case in October 2002.  These documents 
- collectively - listed the evidence considered, the legal 
criteria for determining whether an increased rating could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his claim.

The Board is also satisfied that, especially by language in 
the July 2002 letter, VA has specifically set out "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant."  
38 C.F.R. § 3.159(b)(1) (2003).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In this case, 
the RO has obtained VA treatment and examination records.  
The veteran has not indicated that there are any outstanding 
records pertinent to his claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran underwent a VA PTSD examination in 
November 2001.  The report of this examination has been 
obtained and reviewed by the Board.  While the veteran 
testified at his videoconference hearing that he had last 
undergone a PTSD examination in May 2002, it appears that he 
is actually confusing this with a VA audio examination which 
was conducted in May 2002.  There is no indication that the 
veteran underwent a PTSD examination in May 2002 (or at any 
other time during this appeals period other than in November 
2001).  

As detailed above, the veteran has also had the opportunity 
to testify on his behalf.  On February 3, 2003, a video 
conference hearing was held before the undersigned, who is 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West 2002). 

The Board concludes that VA has substantially met the 
applicable requirements of the VCAA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case to the RO 
(which discussed VCAA provisions in its October 2002 
statement of the case), or to otherwise conduct any other 
development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

ORDER

The claim for service connection for bilateral sensorineural 
hearing loss is reopened, and service connection for 
bilateral sensorineural hearing loss is granted.

Entitlement to a 50 percent rating, and no greater, for PTSD 
is granted, subject to the criteria governing payment of 
monetary benefits.

REMAND

Additional development is necessary concerning the claim for 
service connection for a cardiac disability as secondary to 
PTSD.  Accordingly, appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claim on appeal.  See also 38 C.F.R. 
§ 3.159. 

2.  Review the private medical records 
associated with the claims file following 
the issuance of the statement of the case 
in October 2002.

3.  Ask the veteran to identify all VA 
health care providers who have treated 
him for cardiac symptoms since September 
2002 (the last time VA records were 
associated with the claims file).  Obtain 
records from each VA health care provider 
he identifies, other than those already 
contained in the claims file.  VA records 
obtained should include any notes, 
discharge summaries, consults, and 
imaging.

4.  Ask the veteran to identify all 
private health care providers who have 
treated him for cardiac symptoms since 
September 2002.  Obtain records from each 
non-VA health care provider he 
identifies, other than those already 
contained in the claims file.  If records 
cannot be obtained (for example, because 
a physician has passed away and the 
records are not available), please advise 
the veteran of this fact in writing.  

5.  Forward the claims folder to the VA 
physician who examined the veteran in 
November 2001 to make an addendum to the 
November 2001 heart examination report.  
If the examiner is not available, 
schedule a new examination.  Send the 
claims folder to the examiner for review.  
The examiner should be requested to 
review the claims folder and the November 
2001 heart examination report prior to 
completing the examination addendum or 
examination report.  The examiner should 
answer these questions:   

a.  Does the veteran have a cardiac 
condition?  If so, the exact 
diagnosis of any cardiac disability 
should be given.

b. If a cardiac disability is 
present, is it at least as likely as 
not that this condition was caused 
by or is being aggravated by the 
veteran's service-connected PTSD?  
If aggravated, the degree of 
aggravation should be described.  

c.  Please review the August 2001 
written statement from Jerry V. 
Mosley, M.D.  Do you disagree with 
the assertions made by Dr. Mosely 
concerning the veteran's cardiac 
condition?  If so, please state the 
reason(s) why.

d.  The bases for any opinions 
expressed should be set forth in 
detail.  If you are unable to answer 
any of these questions, please state 
the reason(s) why.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that the requested development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  

7.  Thereafter, re-adjudicate the issue 
of service connection for a cardiac 
disability as secondary to service-
connected PTSD.  If the benefits sought 
on appeal remain denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in October 2002.  The 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
bWashington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



